       Case 6:17-cv-00716-MK     Document 95    Filed 05/27/20   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION



RADISH SEED GROWERS’ ASSOCIATION,                       Case No. 6:17-cv-00716-MK
an Oregon cooperative; MID VALLEY                        OPINION AND ORDER
FARMS, INC., and Oregon corporation;
and KCK FARMS LLC, an Oregon limited
liability Company,

            Plaintiffs,

      vs.

NORTHWEST BANK, a Pennsylvania state-
chartered savings association formerly known
as Northwest Savings Bank,

            Defendant.


AIKEN, District Judge:

      On April 29, 2019, Magistrate Judge Mustafa T. Kasubhai issued his Findings

and Recommendation (F&R) (doc. 66), concluding that this Court’s 2017 denial of

defendant’s Motion to Strike was a final appealable ruling under 28 U.S.C. § 1291

and recommending that defendant Northwest Bank’s Renewed Special Motion to

Strike (doc. 59) be denied as moot. Defendant filed timely objections. Accordingly,




Page 1 – OPINION AND ORDER
          Case 6:17-cv-00716-MK      Document 95     Filed 05/27/20   Page 2 of 2




the Court must “make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Dawson v. Marshall, 561 F.3d 930, 932

(9th Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

banc).

         I have carefully considered plaintiff’s objections and conclude there is no basis

to modify the F&R. I have also reviewed the pertinent portions of the record de novo

and find no errors in Judge Kasubhai’s F&R. Accordingly, the Court ADOPTS Judge

Kasubhai’s F&R (doc. 66).

         IT IS SO ORDERED.

                    27th day of May 2020.
         Dated this _____




                                      /s/Ann Aiken
                               __________________________
                                       Ann Aiken
                               United States District Judge




Page 2 – OPINION AND ORDER
